t c memo united_states tax_court marvin f and patricia a foster petitioners v commissioner of internal revenue respondent docket no filed date marvin f foster pro_se elizabeth owen for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax for the year in the amount of dollar_figure the issue for decision is whether petitioners are liable for self-employment_tax on income received by marvin f foster hereinafter referred to as petitioner for the year some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in cherokee texas when they filed their petition petitioner was born on date he was graduated from the university of texas with a b a in and an ll b in from until he practiced law in the state and federal courts in texas from until petitioner his wife and his son had a corporate business in san antonio in about petitioners purchased a ranch in san saba county texas and retired to the ranch in they raised cattle goats and horses on the ranch and petitioner practiced what little law he had to in order to supplement his income from until petitioner was employed by the texas state comptrollers office as the attorney for the enforcement division in petitioner left his state employment and returned to his private law practice and semi-retirement in date he applied for social_security_benefits on his schedule c petitioner returned self-employment_income of dollar_figure petitioners also reported on their joint federal return social_security_benefits of dollar_figure petitioner did not report any self-employment_tax on the return upon audit of their federal_income_tax return respondent determined that petitioners are liable for self- employment_tax of dollar_figure petitioner contends that for he should not have been required to pay a self-employment_tax or old age survivor and disability tax on self-employed income is because sic i am now drawing the full entitlement under social_security that i will ever draw we have previously considered and rejected petitioner's argument in 55_tc_1018 affd per curiam ustc par aftr2d d c cir we held that a self-employed_individual who was a fully insured individual within the meaning of title u s c sec_414 social_security act because he had over quarters of coverage and accordingly had his rights to old-age and survivor benefit payments fully vested nevertheless was required to continue to pay self-employment_tax on his earnings we said in steiner v commissioner supra pincite petitioner's argument is without merit it finds no support in any provision of the internal_revenue_code in any regulation of the commissioner in any congressional report or in any provision of the constitution see also levine v commissioner tcmemo_1992_ our holding in steiner is equally applicable to this case in accordance with the foregoing decision will be entered for respondent
